 


109 HR 3362 IH: Small Business Trade Dispute Protection Act
U.S. House of Representatives
2005-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3362 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To protect small businesses from increased tariffs and other retaliatory actions taken by the United States during a trade dispute. 
 
 
1.Short titleThis Act may be cited as the Small Business Trade Dispute Protection Act. 
2.Exemption of certain small businesses from increased tariffs and other actions during trade disputesIn any case in which— 
(1)the United States and one or more other countries are parties to a trade dispute under a trade agreement, and 
(2)the United States increases tariffs on goods of such other country or countries or imposes other import restrictions on goods of such other country or countries on account of the failure of that country or countries to come into compliance with the terms of the trade agreement, in accordance with the findings under dispute settlement proceedings under the agreement with respect to the dispute,an importer of those goods shall be exempt, to the extent provided in section 2, from such increases and from the imposition of such other import restrictions. 
3.Limitation on exemptionThe exemption under section 1 shall apply to an importer of goods in a calendar year— 
(1)if the importer had fewer than 100 full-time employees (or their equivalents) during the preceding 2 calendar quarters; and 
(2)only for that quantity of those goods which does not exceed 125 percent of the quantity of the same goods that are products of the country or countries referred to in section 1 and were imported by that importer in the preceding calendar year. 
 
